Case: 13-15585    Date Filed: 10/15/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-15585
                          Non-Argument Calendar
                        ________________________

                             Agency No. 3723-12



JOHN H. NIX, III,

                                                        Petitioner - Appellant,

versus

COMMISSIONER OF IRS,

                                                        Respondent - Appellee.

                        ________________________

                    Petition for Review of a Decision of the
                                 U.S. Tax Court
                          ________________________

                              (October 15, 2014)

Before WILIAM PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-15585     Date Filed: 10/15/2014   Page: 2 of 2


      John H. Nix appeals the U.S. Tax Court’s denial of his pro se petition for

redetermination of his tax deficiency for tax year 2008. Mr. Nix admitted at trial

that he worked and received compensation in 2008. The Internal Revenue Service

presented evidence documenting Mr. Nix’s compensation from T-Mobile USA and

a dividend that he received from AT&T. The Tax Court determined that he was

liable for federal income tax deficiencies and various penalties.

      Nonetheless, Mr. Nix argues that he was not required to pay federal income

taxes in 2008 because he believes the relevant statutes and regulations exclude him

from any such legal duty. Mr. Nix previously raised many of the same meritless

and frivolous arguments that he raises here during the appeal of his tax deficiency

for tax years 2003 and 2004. See Nix v. Comm’r of IRS, 553 F. App’x 960, 961 &

n.2 (11th Cir. 2014). We affirmed the Tax Court’s ruling in that case and held that

Mr. Nix’s statutory interpretation arguments to the contrary were unavailing. They

remain unavailing today. To the extent that Mr. Nix raises additional statutory

interpretation arguments—e.g., that Forms W-2 or 1099 cannot serve as evidence

of a taxpayer’s taxable income—they similarly lack legal merit.

      Because Mr. Nix has not challenged the computation of his income or the

deficiencies and penalties levied against him, nor offered any credible evidence to

contradict the Tax Court’s findings, we affirm.

      AFFIRMED.


                                          2